Citation Nr: 0930351	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  07-16 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence to reopen a claim of 
service connection for a psychiatric disorder, to include 
schizophrenia, has been submitted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel
INTRODUCTION

The Appellant served on active duty from March 1941 to July 
1941.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A Appellant attempting to reopen a previously adjudicated 
claim must be notified of the elements of his claim and of 
the definition of "new and material evidence."  Notice must 
be given of precisely what evidence would be necessary to 
reopen a claim, depending upon the basis of any previous 
denial of the claim.  See Kent v. Nicholson, 20 Vet. App. 
1 (2006).  The claim was originally denied in a March 1946 
rating decision.  An attempt to reopen the claim was denied 
in a May 1994 Board decision.  In July 2001 and January 2005, 
the Appellant was sent notice which explained the definition 
of "new and material," but did not explain why the claim 
was previously denied and erroneously referred to the May 
1994 Board decision as the decision in which the Appellant's 
claim was originally denied.  The Appellant is claiming that 
he is entitled to service connection for a psychiatric 
disorder which was aggravated in service.  He must be advised 
that the March 1946 decision denied his claim because there 
was no evidence that the disorder was incurred in or 
aggravated by active service.  See Kent, supra.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Additional notice must be provided 
to the Appellant, including a 
description of the definition of "new 
and material evidence."  Advise the 
Appellant that his claim was previously 
denied in March 1946 denied because 
there was no evidence that the disorder 
was incurred in or aggravated by active 
service.  New and material evidence 
would be evidence that demonstrates 
that his current disorder was incurred 
in or aggravated by service.  

2.  After completing the above action, 
the claim should be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned 
to the Board for appellate review.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

